Citation Nr: 0637877	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-29 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to VA nonservice-connected death pension 
benefits.  

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had recognized Philippine Guerilla active service 
from November 19, 1944 to March 13, 1945, and service in the 
regular Philippine Army from March 1945 to May 1946.  The 
veteran died in August 1986, and his widow is the appellant 
in this matter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
VA Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied entitlement to service connection 
for the cause of the veteran's death.  The appellant also 
appeals from a February 2004 RO decision, which denied 
entitlement to VA nonservice-connected death pension benefits 
and to accrued benefits.  

In October 2006 the appellant's representative, on behalf of 
the appellant, submitted a motion to advance the appellant's 
case on the docket.  For good cause shown, namely the 
appellant's advanced age, the motion for advancement on the 
docket was granted in November 2006.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran had recognized Philippine Guerilla active 
service from November 19, 1944 to March 13, 1945, and service 
in the regular Philippine Army from March 1945 to May 1946.  

2.  The veteran did not possess the requisite service to 
qualify for VA nonservice-connected death pension benefits 
for his surviving spouse.  

3.  The veteran died in August 1986; the death certificate 
lists the cause of death as rheumatic heart disease secondary 
to mitral insufficiency and heart failure; the listed cause 
of death was first clinically demonstrated many years after 
his period of active service.

4.  There is no convincing evidence to show that the 
veteran's fatal rheumatic heart disease secondary to mitral 
insufficiency and heart failure was due to any disability 
that was incurred in service from November 1944 to March 
1945, manifested during the first post-service year, or was 
otherwise related to service.  

5.  A service-connected disability is not shown to have 
caused or contributed materially in producing or hastening 
the veteran's death.  

6.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits, and service 
connection was not established for any disability during his 
lifetime.  


CONCLUSIONS OF LAW

1.  The fatal rheumatic heart disease secondary to mitral 
insufficiency and heart failure was not due to disease or 
injury that was incurred in or aggravated by the veteran's 
active service, or proximately due to or the result of a 
disability that was presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2006).  

2.  The service requirements for eligibility for VA 
nonservice-connected death pension benefits are not met.  38 
U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2006).

3.  The claim for entitlement to accrued benefits is without 
legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2005); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice was sent to the appellant prior to 
the initial RO rating decision in January 2004, which denied 
her claim of service connection for the cause of the 
veteran's death.  In the VCAA notice sent to the appellant in 
November 2003, the RO advised her of what was required to 
prevail on her claim of service connection; what specifically 
VA had done and would do to assist in the claim; and what 
information and evidence the appellant was expected to 
furnish.  The RO specifically informed the appellant that VA 
would assist her in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the appellant had to provide both 
identifying information and a signed release for VA to obtain 
private records on her behalf.  She was asked to submit 
evidence, which would include evidence in her possession that 
pertained to the claim.  The notice included the general 
provision for the effective date of the claim, that is, the 
date of receipt of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided, as the claim are denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the appellant with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.

On the claims for nonservice-connected death pension and 
accrued benefits, as the disposition of the claims is based 
on the law, and not the facts, the VCAA does not apply.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the medical 
records contemporaneous with the veteran's period of service.  
The appellant has furnished copies of the veteran's death 
certificate, as well as an additional (undated) private 
record signed by the same physician who signed the veteran's 
death certificate.  It is noted that in the VCAA notice 
letter of November 2003, the RO requested the appellant to 
ask the physician who signed the death certificate to provide 
his rationale for identifying the veteran's cause of death, 
as well as medical records of treatment of the veteran's 
conditions that resulted in his death.  The appellant has not 
provided any other private medical records or statements.  
Rather, she responded in December 2003 that certain other 
medical facilities where the veteran sought treatment have 
since been "disbanded."  In August 2004, she requested 
additional time to procure additional medical 
statements from the veteran's last private doctor; she did 
not thereafter submit any medical evidence.  She has not 
identified any additionally available evidence for 
consideration in her appeal.  

The Board notes that VA did not conduct medical inquiry in 
the form of obtaining a VA opinion in an effort to 
substantiate the claim, and that further development in this 
respect is not required because any opinion obtained would be 
speculative for the reasons that follow.  38 U.S.C.A.§ 5103A 
(d).  There is no record of rheumatic fever, rheumatic heart 
disease, or any heart disability during service and no 


competent evidence of persistent or recurrent symptoms 
relevant to heart disease since service until many years 
later.  Under these circumstances a medical examination or 
medical opinion is not required under 38 C.F.R. 
§ 3.159(c)(4). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  The Board now proceeds to review the merits of the 
claims.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's  Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, such as 
endocarditis, if they are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  A death will be considered to result from a 
service-connected disability when the evidence establishes 
that disability which is causally related to service was 
either a principal or contributory cause of the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

For a service-connected disability to constitute a principal 
cause of death, it must be shown to be the primary cause of 
death when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. § 
3.312 (c).

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

In this case, the appellant contends that the veteran's death 
was caused by disability incurred in service.  Specifically, 
she maintains that the veteran had suffered malaria during 
his service in 1945, which resulted in severe chronic anemia 
that ultimately led to his demise from heart failure.  

The veteran's death certificate shows that the cause of death 
was rheumatic heart disease secondary to mitral insufficiency 
and heart failure.  The claims file does not contain any 
medical records contemporaneous with service or for many 
years thereafter of heart disease or a heart valve condition.  
Nor is there any evidence in the file showing treatment or 
diagnosis of rheumatic fever.  Further, there is no medical 
evidence relating the veteran's fatal rheumatic heart disease 
secondary to mitral insufficiency and heart failure to the 
period of his active duty more than 40 years earlier, nor is 
there any medical evidence that the veteran's rheumatic heart 
disease secondary to mitral insufficiency and heart failure 
was related to any disability that was incurred in or 
aggravated during service.  

The veteran's medical records contemporaneous with his 
recognized period of military service for VA purposes, from 
November 19, 1944 to March 13, 1945, do not show complaints, 
clinical findings, or diagnosis of rheumatic fever or a heart 
condition.  Records dated within a year of his period of 
service show that he was hospitalized from July 1, 1945 until 
August 1, 1945 for what initially was diagnosed as influenza.  
He was admitted with complaints of cold, headaches, fever, 
painful joints, and recurrent chills.  There was also a 
complaint of general weakness during his hospital stay.  His 
medications included Ipecac, opium, thiamin, aspirin, 
atabrine (a common therapy for malaria), and initially a dose 
of sulfadiazine.  However, these records do not contain any 
references to a heart condition, and there are no symptoms 
referable to the heart.  Further, there is no diagnosis of 
rheumatic fever, either at this time or thereafter.  

An undated statement from the physician who signed the 
veteran's death certificate appear to indicate that the 
veteran's illness began in July 1945, with dizziness, heart 
palpitation, short breath, loss of appetite, general body 
weakness, headaches, and painful joints.  He diagnosed mitral 
insufficiency probably due to heart failure.  This statement, 
however, has little if any probative value, particularly 
considering that it appears to be based in part on 
unsubstantiated medical history, which was likely furnished 
by the veteran or the appellant.  Of significance is that it 
refers to some heart symptomatology, which as discussed above 
was not noted at the time of the veteran's hospitalization in 
July 1945.  Consequently, the Board declines to rely on such 
medical statements as a medical nexus between the cause of 
the veteran's demise and the reasons for which he was 
hospitalized in July 1945.  See Reonal v. Brown, 5 Vet. App. 
458 (1993) (an opinion based on an inaccurate factual premise 
had no probative value).  

In view of the foregoing, the Board finds that there is no 
favorable evidence to show that the veteran's fatal rheumatic 
heart disease secondary to mitral insufficiency and heart 
failure was due to any disability incurred in service, or 
manifest within the year following his recognized service.  
As the veteran's service medical records do not show 
treatment for or diagnosis of rheumatic fever, rheumatic 
heart disease, or any heart condition, and there are no 
medical records showing such for many years thereafter, the 
appellant's claim is wholly unsubstantiated.  

The Board recognizes the appellant's assertions that the 
veteran's death was a result of service.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the appellant is not competent to provide an opinion 
requiring medical knowledge, such as questions relating to 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, her own assertions do not constitute 
competent medical evidence that the veteran's death was 
related to his service.

The Board concludes that the weight of the credible evidence 
demonstrates that the underlying cause of death (rheumatic 
heart disease secondary to mitral insufficiency and heart 
failure) was not caused by any disability incurred in 
service, manifested with the first post-service year, or 
otherwise related to service.  The underlying cause of death 
is nonservice-connected, and the requirements of service 
connection for the cause of the veteran's death have not been 
met.  

As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 
5107(b). 

II.  VA Nonservice-Connected Pension Benefits

The appellant seeks VA nonservice-connected death pension 
benefits.  Nonservice-connected death pension is payable to 
the surviving spouse of a veteran 


of a war who has the requisite wartime service or who was 
receiving (or entitled to receive) compensation or retirement 
pay for a service-connected disability.  38 U.S.C.A. §§ 
1521(j), 1541.

To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the claimant must be a 
veteran who had active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA nonservice-connected death pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA 
nonservice-connected death pension benefits.  38 C.F.R. § 
3.40(b)-(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), and 38 C.F.R. § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  In short, under 38 C.F.R. § 
3.203, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies their service.  Soria, 118 F. 3d at 
749.  

The veteran's service has been verified in this case.  While 
the appellant contends otherwise, records from the service 
department dated in June 1980 and December 2003 show that the 
veteran had recognized Philippine Guerilla active service 
from November 19, 1944 to March 13, 1945, and service in the 
regular Philippine Army from March 1945 to May 1946.  

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, 
the Board finds that the appellant is not eligible for the 
requested benefit.  While the veteran's service, as described 
above, may be sufficient for certain VA purposes (such as 
compensation), it is not the type of service that can qualify 
a claimant for certain VA benefits, such as nonservice-
connected death pension in this case.  

This is a case where the law is dispositive.  Basic 
eligibility for VA nonservice-connected death pension 
benefits is precluded based on the appellant's service.  As 
the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Mason v. Principi, 16 
Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  



III.  Accrued Benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based upon existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base her own application.  Jones v. West, 136 F.3d 
1296, 1300 (Fed. Cir. 1996).  

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b) 
(2006).  However, applicable law and VA regulations further 
stipulate that for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.152(a) (2006).  

As noted above, the evidence shows that the veteran died in 
August 1986.  A review of the claims folder demonstrates that 
there were no service connection claims pending at the time 
of his death, and does not reveal that he had any service-
connected disorders.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See Jones, supra.  The Federal Circuit noted 
that this conclusion comported with the decision in Zevalkink 
v. Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.  As noted above, no such claim 
was pending at the time of the veteran's death.  

In any case, as previously noted, the claims file is absent 
any evidence that the veteran had a claim pending for any VA 
benefit at the time of his death.  The law pertaining to 
eligibility for accrued benefits is dispositive of this 
issue, the appellant's claim must be denied because of the 
absence of legal merit or entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

The benefit-of-the-doubt rule does not apply because the law 
is dispositive and the critical facts are not in dispute.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to VA nonservice-connected death pension benefits 
is denied.  

Entitlement to accrued benefits is denied.  


____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


